Citation Nr: 1012061	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for mechanical 
low back pain.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, P.A., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing before a Decision Review 
Officer in March 2004.  He also testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge in March 
2007.  Transcripts of these hearing have been associated with 
the claims file.

In a September 2008 decision, the Board denied the Veteran's 
claim for a compensable disability rating for mechanical low 
back pain.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
August 2009, pursuant to a Joint Motion for Remand to the 
Board, the Court remanded the case back to the Board on the 
basis that the Board's prior decision did not provide 
adequate reasons and bases for its denial of a compensable 
rating for mechanical low back pain.  

In February 2010, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2009).


FINDING OF FACT

The Veteran's mechanical low back pain is productive of 
characteristic pain on motion.  





CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for 
mechanical low back pain, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the June 2003 rating decision, he was 
provided notice of the VCAA in April 2003.  An additional 
VCAA letter was sent in July 2007.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006 and July 
2007, pertaining to the downstream disability rating and 
effective date elements of his claim, with subsequent re-
adjudication in March 2007, February 2008 and May 2008 
Supplemental Statements of the Case.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, 
both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  Throughout the duration of the 
appeal, the Veteran has described his symptoms, limitations 
and the impact of such on his functioning to VA examiners, VA 
physicians, a Decision Review Officer and the undersigned 
Veterans' Law Judge.  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations, records from the Social Security Administration 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

Because it has been determined that the Veteran filed the 
current claim for entitlement to a compensable rating for 
mechanical low back pain on April 11, 2003, the Board is 
required to consider the claim in light of both the former 
and revised schedular criteria in order to determine whether 
an increased rating is warranted for that disability.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain is rated as 10 percent 
disabling when there is characteristic pain on motion and as 
20 percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under the revised criteria, effective September 26, 2003, a 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243 (2009).  Note (1) 
provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Under Diagnostic Code 5293 (effective September 23, 2002), 
which was renumbered as Diagnostic Code 5243 (effective 
September 26, 2003), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under Diagnostic Code 5293 (effective September 23, 2002) and 
Diagnostic Code 5243 (effective September 26, 2003), a 10 
percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
low back disability warrants a compensable rating.  During 
his March 2004 and March 2007 hearings, the Veteran testified 
that he experienced muscle spasms even prior to his motor 
vehicle accidents, continual low back pain and pain and 
numbness radiating into the legs.  He reported having 
problems with walking, lifting, climbing, standing and 
sitting for prolonged periods and that a physician limited 
his lifting to only 10 pounds.  The Veteran testified that he 
used a back brace for stability and a cane to walk.  He also 
reported using medication for the pain, a TENS unit and was 
prescribed exercise for his low back pain.  Finally, the 
Veteran testified that his physician informed him that his 
condition would progressively get worse.  

The record shows that the Veteran was involved in motor 
vehicle accidents in August 1986, November 2002 and September 
2005 which resulted in back pain.

VA outpatient treatment reports from April 2002, a year prior 
to the Veteran's claim, to December 2007 reflect that the 
Veteran was continually treated for chronic low back pain and 
his low back disability was manifested mainly by pain, some 
findings of tenderness on palpation, tenderness and reported 
problems with walking.  Back spasms were noted in September 
2002 and November 2002.  The Veteran was evaluated for a cane 
in November 2002.  Following a bus accident in November 2002, 
the Veteran was treated in December 2002 for low back pain 
secondary to acute strain from the accident.  A December 2002 
physical examination revealed good active and passive range 
of motion of the back.  Subsequent medical records reflect 
that the Veteran used a cane, back brace, TENS unit, physical 
therapy and medication, including pain medication, spine 
injections and muscle relaxers.  

In a January 2003 VA examination, the examiner noted that the 
Veteran's lumbar x-rays showed normal alignment and no 
obvious abnormalities.  The Board notes that the VA examiner 
did not have access to the Veteran's claims folder.  The 
Veteran reported having back pain every day, particularly 
when he was asleep, and was only relieved when moving in 
certain positions.  He also reported incidents of numbness in 
the legs while he was asleep in certain positions.  The 
Veteran treated his back pain with medications including 
Motrin, Flexeril and Robaxin, which provided limited relief.  

A physical examination of the lumbar spine revealed flexion 
to 90 degrees, extension to 30 degrees, lateral side bending 
to 20 degrees bilaterally and rotation to 25 degrees 
bilaterally.  A neurological examination revealed a normal 
sensory examination to pinprick and light touch in the lower 
extremities.  Deep tendon reflexes, knee jerks and ankle 
jerks were +2 bilaterally.  Motor strength was noted as 5/5 
in all lower extremity muscle groups.  The Veteran's had a 
normal gait, an upright posture and normal spine alignment.  
Palpation of paraspinous muscles revealed slight pain to deep 
palpation in the lower lumbar region.  The examiner found 
that the Veteran's lumbar range of motion was relatively 
normal and baseline, although he had a decrease in lumbar 
range of motion of 10 to 15 percent with painful flare-ups 
and did get lumbar pain with lifting heavy objects.  The 
examiner opined that the Veteran's low back pain was related 
to a chronic back strain that was more likely a result of the 
Veteran's subsequent motor vehicle accidents after he was 
discharged from the military and may have been a result of 
his diagnosis of major depression.  

In a January 2003 VA outpatient treatment report, the Veteran 
was treated for chronic back pain and a physical examination 
revealed no lumbar tenderness and forward flexion to 90 
degrees.  At this time, it was also noted that the Veteran's 
chronic low back pain had improved with medication.  A 
February 2003 VA medical record reflects that the Veteran was 
treated for chronic low back pain which radiated down both 
lower extremities, had full active and passive range of 
motion of the spine and used a cane for assistance with 
walking.

X-rays taken at the VA in March 2003, revealed normal 
findings of the lumbar spine.  A March 2003 MRI of the lumbar 
spine, also taken at VA, revealed mild degenerative disc 
disease.

VA outpatient treatment reports from September 2005 reflect 
that the Veteran was treated following a motor vehicle 
accident, with low back symptoms including mild pain with 
palpation and mild edema.  X-rays taken at this time revealed 
a stable examination of the lumbar spine.  

In January 2006, a VA physician found that the Veteran's low 
back pain problem had been aggravated after his motor vehicle 
accident in September 2005.  A January 2007 VA outpatient 
treatment report noted that the Veteran was not using 
assistive devices.  VA outpatient treatment reports from 
September 2007 reflect that the Veteran complained of 
weakness in the lower left leg and the VA physician noted 
that deep tendon reflexes were difficult to elicit.  A 
September 2007 X-ray revealed findings of mild scoliosis.  

In a December 2007 VA examination, the examiner noted that 
the Veteran's March 2003 MRI report showed mild degenerative 
disc disease and that the Veteran had been in multiple motor 
vehicle accidents after discharge.  The Veteran reported low 
back pain with left proximal leg numbness which occurred 
daily with intermittent stiffness and mild weakness.  He 
treated these symptoms with physical therapy, steroid 
injections and medications, including Etodolac, muscle 
relaxers and Gabapentin with good relief.  No flare-ups or 
incapacitating episodes were noted.  The Veteran was noted to 
walk without the use of assistive devices, however, a cane 
was used as occasion required.  He was reportedly able to 
walk for 30 minutes and had no reports of unsteadiness, a 
history of falls or a history of surgery.  No affect on the 
activities of daily living was reported.  The examiner noted 
that the Veteran's occupation was affected as he received 
Social Security Income disability for the past two years for 
his back.  The examiner noted that the Veteran did not have 
intervertebral disc syndrome.  

A physical examination revealed a normal posture, gait, 
position of the head, curvature of the spine and symmetry.  
No spasms, tenderness to palpation, non-organic physical 
findings, sensory changes or motor changes were found.  
Painful motion was noted.  Straight leg raise test was 
negative and deep tendon reflexes were found to be symmetric 
and normal.  Range of motion testing revealed flexion to 80 
degrees, extension to 30 degrees, left and right lateral 
flexion to 30 degrees and left and right lateral rotation to 
30 degrees all without pain.  No change with repetition was 
found with flexion, extension, lateral flexion or lateral 
rotation, although the examiner found that range of motion 
was otherwise reduced due to pain.  The Veteran was diagnosed 
with mild degenerative disc disease with mild chronic lumbar 
strain.  The examiner noted that by the Veteran's own 
admission, the motor vehicle accidents made his back pain 
worse, however, it was well documented in the Veteran's 
claims file that he had chronic back pain in the service.  
The examiner was estimated/speculated that the Veteran's back 
pain increased 30 percent above baseline after the motor 
vehicle accidents, based on his conversations with the 
Veteran.  

In a February 2010 letter, a private rehabilitation counselor 
and licensed professional counselor, C.L.K., stated that he 
fully reviewed the claims file, including information on the 
Veteran's medical history and claim with the VA.  C.L.K. 
opined that there was no way to substantially separate the 
effects of the back injury and that it was highly likely that 
a substantial portion of the back pain he currently possessed 
was from the initial back injury that he experienced in the 
military in 1986.  He also opined that it was likely that the 
Veteran's injury of today would not be as severe without the 
1986 military related injury.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that from the date of the Veteran's claim on 
April 11, 2003, his mechanical low back pain warrants a 
disability rating of 10 percent under former Diagnostic Code 
5295 for characteristic pain on motion.  The Board initially 
notes that, while the Veteran sustained injuries to the back 
following his active service, the objective medical evidence 
does not clearly indicate whether it is possible to separate 
the manifestations of the Veteran's non-service connected 
back injuries from his service-connected low back injury.  
Therefore, affording the Veteran the benefit of the doubt, 
the Board finds that his mechanical low back pain is to be 
evaluated based upon his entire low back symptomatology.  
38 C.F.R. § 3.102; See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing 61 Fed. Reg. 52,698 (1996)) (where it is 
not possible to distinguish the effects of a nonservice-
connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability).  

The Board acknowledges that the medical evidence of record 
demonstrates that, throughout the duration of the appeal, the 
Veteran has been treated continually for low back pain with 
persistent reports of limited walking, lifting, standing and 
sitting due to his back pain and treatment involving the use 
of a back brace, cane, medication, a TENs machine and 
physical therapy.  The medical evidence of record also 
demonstrates that the Veteran's range of motion findings 
varied from a full active and passive range of motion to 
limitations of flexion to 80 degrees, lateral side bend to 20 
degrees bilaterally and lateral rotation to 25 degrees 
bilaterally.  The December 2007 VA examiner also found that 
the range of motion of the spine was otherwise reduced due to 
pain.  Based on this evidence, the Board finds that the 
Veteran's mechanical low back pain more nearly approximates 
the 10 percent rating criteria for characteristic pain on 
motion under Diagnostic Code 5295.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. §§ 4.45, 4.59 (2009).  Therefore the Veteran's 
mechanical low back pain warrants a 10 percent disability 
rating, but no higher, under Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a (2002).  

The Board notes that the objective findings of record did not 
reflect moderate limitation of motion, any muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position, any incapacitating episodes, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees or any muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, such that 
would warrant a disability rating in excess of 10 degrees 
under former Diagnostic Codes 5292, 5295 or under Diagnostic 
Codes 5237 or 5243.  38 C.F.R. § 4.71a (2002), (2009).  In 
this regard, the objective medical evidence of record 
reflects that the Veteran range of motion of the spine was, 
at most, limited to 80 degrees of flexion, his low back 
symptoms had been characterized as mild throughout the 
duration of the appeal, there were no reports or findings of 
incapacitating episodes and, while some muscle spasm was 
noted in 2002, there was no evidence of muscle spasm with 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.  Moreover, the Board notes 
that consideration has already been given to the Veteran's 
subjective complaints of pain and limitation of motion as 
well as the objective findings of additional range of motion 
of the spine reduced due to pain in order to assign the 10 
percent rating under former Diagnostic Code 5295.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); 
see also 38 C.F.R. §§ 4.45, 4.59 (2009).  

The Board finds that, as the preponderance of the evidence 
supports the Veteran's claim for a compensable rating for 
mechanical low back pain, a 10 percent disability rating, but 
no higher, is warranted under Diagnostic Code  5295 for 
characteristic pain on motion.


ORDER

A compensable disability rating of 10 percent for mechanical 
low back pain is granted, subject to the provisions governing 
the award of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


